Banke, Presiding Judge.
The appellant filed an appeal to superior court from an adverse judgment entered against him in magistrate court. The superior court dismissed the appeal as untimely, and the appellant filed a direct appeal to this court. Because appeals from decisions of superior courts reviewing decisions of lower courts are subject to the discretionary appeal process, see OCGA § 5-6-35 (a) (1), the appeal must be dismissed for lack of jurisdiction. Accord Brewer v. Bd. of Zoning &c. of Atlanta, 170 Ga. App. 351 (317 SE2d 327) (1984).

Appeal dismissed.


Sognier and Pope, JJ., concur.